Case 1:19-mc-00145-TSC Document 344-2 Filed 12/04/20 Page 1 of 7




            EXHIBIT B
       Case 1:19-mc-00145-TSC Document 344-2 Filed 12/04/20 Page 2 of 7




                 SUPPLEMENTAL DECLARATION OF DR. JOEL ZIVOT
                         PURSUANT TO 28 U.S.C. § 1746

I, Joel Zivot, being of sound mind and lawful age, hereby state under penalty of perjury as

follows:

       1.      On August 31, 2020, I provided Mr. Higgs’s counsel with my opinion regarding

the likelihood that Mr. Higgs would experience flash pulmonary edema from pentobarbital

injection as a result of his medical history.

       2.      In formulating my original opinion, I reviewed a file containing medical records

for Dustin Higgs; the Federal Bureau of Prisons Lethal Injection Protocol and the 2019

Addendum to the federal government’s lethal injection protocol; preliminary autopsy findings

for Wesley Purkey; and the declarations of Dr. Mark Edgar, Dr. Gail Van Norman, and Dr.

Joseph Antognini. Subsequently, I reviewed a file containing additional medical records for Mr.

Higgs, the Declaration of Jessica Johnson, the Declaration of Joe Goldenson, M.D., and the

September 18, 2020 testimony of Drs. Antognini and Crowns in this matter.

                                        Mr. Higgs’s Asthma

       3.      Asthma is a chronic condition characterized by reversible swelling of the

bronchial tubes. Individuals with asthma often also have an increased production of mucus inside

the bronchial tubes. Common symptoms of asthma include shortness of breath, coughing, and

wheezing.

       4.      Mr. Higgs suffers from severe asthma. He has had asthma since childhood. He

currently uses inhaled albuterol approximately three times daily to manage his asthma. His daily

use of albuterol ranges from two to six times per day.




                                                1
       Case 1:19-mc-00145-TSC Document 344-2 Filed 12/04/20 Page 3 of 7




       5.      Mr. Higgs has sought medical treatment for his asthma throughout his

incarceration. His medical records indicate that he experiences wheezing, difficulty breathing,

coughing, and shortness of breath.

       6.      Based on my review of the records, it is clear that Mr. Higgs’s asthma often

makes it difficult for him to breathe. If Mr. Higgs were to experience pulmonary edema – which

causes difficulty breathing due to a buildup of fluid in the lungs – this would cause further strain

on Mr. Higgs’s already-impaired breathing. Compared to a person without asthma, Mr. Higgs

would struggle for air more quickly and painfully after the onset of pulmonary edema because

his asthma inflames and constricts his airways, making it more difficult for enough oxygen to

reach his lungs even under normal circumstances. The suffering that Mr. Higgs would

experience from pulmonary edema would be more severe because his asthma would have an

additive effect, making his struggle for air more acute.

                                   Mr. Higgs’s Heart Condition

       7.      Mr. Higgs has had mitral valve regurgitation for many years. This has been

confirmed by an echocardiogram of the heart. According to his Bureau of Prisons medical

records, his EKG results from as early as 2008 showed possible left atrial enlargement. In 2010,

his EKG results indicated possible left ventricular hypertrophy (LVH), which means that the left

ventricle of his heart is abnormally enlarged. Such enlargement can be both the consequence and

cause of high blood pressure, and the thickened left ventricular further worsens the degree of

mitral valve regurgitation and the corresponding degree of lung congestion or pulmonary edema.

       8.      Mitral valve regurgitation, also known as mitral valve insufficiency, is a condition

in which the mitral valve on the left side of the heart does not close tightly. This allows blood to

flow backward (leak) into the left atrium of the heart. If the regurgitation is significant, the



                                                  2
       Case 1:19-mc-00145-TSC Document 344-2 Filed 12/04/20 Page 4 of 7




condition can decrease the efficiency of blood flow to the rest of the body, causing the heart to

pump harder to move blood through the body. As a result, patients with mitral valve

regurgitation often have high blood pressure. The condition often makes a patient feel tired or

out of breath.

       9.        When a patient has mitral regurgitation, each contraction of the heart forces some

blood backwards into the left atrium and then further backwards into the lungs. The pressure in

the lungs is lower than the pressure in the contracting left ventricle. In the normal functioning

heart, when the left ventricle contracts, the mitral valve shuts, preventing blood from

regurgitating backwards. At the same time, the aortic valve opens and permits the normal flow of

blood forward. The pressure in the lungs is not high enough to block backwards flow without a

functioning mitral valve. A competent and non-leaking mitral valve is the normal protection for

the lungs from this blood under pressure. Extra fluid in the lungs, when severe, produces

significant shortness of breath and is called congestive heart failure or pulmonary edema.

                               Mr. Higgs’s Exposure to COVID-19

       10.       In the time since I submitted my August 31, 2020 declaration, cases of COVID-19

have been spiking across the country. As of December 2, 2020, there were 64,326,880 confirmed

cases of COVID-19 worldwide, including 13,881,620 in the United States. See Johns Hopkins

University, Coronavirus Resource Center, https://coronavirus.jhu.edu/ (last visited Dec. 2, 2020).

       11.       In Indiana, there had been 344,373 confirmed cases of COVID-19 as of December

2, 2020. Vigo County, where USP Terre Haute is located, had 6,513 confirmed cases. Even these

high numbers are likely significant underestimates of the total cases, as some who are infected

with COVID-19 are never tested for the virus. See Johns Hopkins University, COVID-19 Status

Report, https://bao.arcgis.com/covid-19/jhu/county/18167.html (last visited Dec. 2, 2020).



                                                  3
       Case 1:19-mc-00145-TSC Document 344-2 Filed 12/04/20 Page 5 of 7




       12.     Indiana is the only state that has conducted widespread randomized population

testing to determine the cumulative number of Indiana residents who have been infected with

COVID-19. See Governor Holcomb Indiana COVID-19 Update (Nov. 25, 2020),

https://www.youtube.com/watch?v=p01AaI_X0-s (last visited Dec. 2, 2020). This testing has

indicated that as of November 19, 2020, approximately 10.6% of non-institutionalized Indiana

residents (i.e., residents outside of settings such as nursing homes and prisons) had previously

been infected with COVID-19. Id. The number is likely higher in prisons, where adequate

ventilation and social distancing are often impossible. Of those Indiana residents who tested

positive in the random sample, approximately 40% had been asymptomatic. Id.

       13.     COVID-19 is a novel disease and the full scope of long term sequelae cannot be

presently known. In my experience as an intensive care doctor caring for hundreds of patients

with COVID-19, many suffer from chronic lung dysfunction. In the worst case scenario, some

patients have ultimately undergone a lung transplant as the only possible treatment.

       14.     Dustin Higgs was very ill in February of 2020. He reported symptoms of fever,

sweating, severe body aches, and nausea, and was ill for approximately one month. These

symptoms are consistent with COVID-19. However, Mr. Higgs has never been tested for

COVID-19.

       15.     Given these factors, it is likely that Dustin Higgs has been infected with COVID-

19 at USP Terre Haute. Moreover, even if he has not yet been infected, there is a significant

likelihood that he could be infected prior to January 15, 2020, given the current nationwide spike

in COVID-19 cases.




                                                 4
       Case 1:19-mc-00145-TSC Document 344-2 Filed 12/04/20 Page 6 of 7




               Using Pentobarbital to Execute Mr. Higgs Would Result in Severe Pain

       16.     Even in the absence of a prior COVID-19 infection, Mr. Higgs’s asthma and his

mitral valve regurgitation put him especially at risk for flash pulmonary edema. With respect to

his asthma, the fact that his airways are narrowed and inflamed makes it difficult for Mr. Higgs

to breathe even under ordinary circumstances. If Mr. Higgs were to be injected with a large dose

of pentobarbital, his lungs would immediately begin to fill with fluid and it would be even more

difficult for Mr. Higgs to breathe. Likewise, Mr. Higgs’s mitral valve insufficiency means that

Mr. Higgs’s heart has to work harder to pump blood throughout his body as explained above.

Mr. Higgs is always at a greater risk for lung congestion than an otherwise healthy person as a

consequence of mitral regurgitation and asthma. Each of these circumstance when combined

with pentobarbital injection creates an even worse state of lung destruction.

       17.     Pulmonary edema occurs when a beating heart pushes blood into the lungs. If the

heart stops, blood no longer enters the lungs. What is striking and important about execution

with pentobarbital execution is the near constant finding of pulmonary edema seen at post

mortem. If pentobarbital injection caused death by quickly stopping the heart, pulmonary edema

would not be seen. Pentobarbital is a caustic chemical and when injected, destroys the delicate

membrane that separates the breathed air from the circulating blood. In the case of Mr. Higgs,

blood would cross into the air-filled parts of the lung as a baseline tendency. If Mr. Higgs is put

to death by pentobarbital injection, his beating heart will now flood his lungs even more rapidly.

The beating heart also still delivers blood to the brain, and therefore the ensuing lung destruction

would be experienced by Mr. Higgs as he lay dying. To be clear, the preexisting lung

dysfunction conditions make Mr. Higgs particularly likely to experience pulmonary edema that




                                                 5
         Case 1:19-mc-00145-TSC Document 344-2 Filed 12/04/20 Page 7 of 7




he will experience as choking and drowning prior to the sedative properties of pentobarbital

taking effect.

         18.     In addition, COVID-19 infection is associated with an increased risk of lung

damage. Because COVID-19 infection is associated with an increased risk of lung damage, Mr.

Higgs’s likely exposure to COVID-19 puts him at even greater risk for painful complications

from pentobarbital injection. Specifically, the onset of pulmonary edema would likely be more

rapid and more severe in a patient with damaged lungs.

         19.     I hereby certify that the facts set forth above are true and correct to the best of my

personal knowledge, information and belief, subject to 28 U.S.C. § 1746.




Dated:                                                  _______________________________
  December 3, 2020                                      Joel B. Zivot, M.D.




                                                   6
